Case 8:21-bk-10525-ES       Doc 151 Filed 06/02/21 Entered 06/02/21 15:16:22       Desc
                             Main Document    Page 1 of 38


  1   RON BENDER (SBN 143364)
      JULIET Y. OH (SBN 211414)
  2   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
  3   10250 Constellation Boulevard, Suite 1700
      Los Angeles, California 90067
  4   Telephone: (310) 229-1234
      Facsimile: (310) 229-1244
  5   Email: RB@LNBYB.COM; JYO@LNBYB.COM
  6   Attorneys for Chapter 11 Debtor and
      Debtor-in-Possession
  7

  8
                            UNITED STATES BANKRUPTCY COURT
  9
                             CENTRAL DISTRICT OF CALIFORNIA
 10
                                      SANTA ANA DIVISION
 11

 12

 13   In re:                                      Case No.: 8:21-bk-10525-ES
 14
      THE SOURCE HOTEL, LLC, a                    Chapter 11
 15   California limited liability company,
                                                  APPLICATION OF DEBTOR AND
 16            Debtor and Debtor in Possession.   DEBTOR IN POSSESSION TO EMPLOY
                                                  NAI CAPITAL COMMERCIAL, INC. AS
 17                                               REAL ESTATE BROKER PURSUANT TO
 18                                               11 U.S.C. §§ 327 AND 328; DECLARATION
                                                  OF CHRIS JACKSON IN SUPPORT
 19                                               THEREOF

 20
                                                  [No Hearing Required – Local Bankruptcy Rule
 21                                               2014-1(b)]
 22

 23

 24

 25

 26
 27

 28



                                                  1
     Case 8:21-bk-10525-ES        Doc 151 Filed 06/02/21 Entered 06/02/21 15:16:22                Desc
                                   Main Document    Page 2 of 38


1             The Source Hotel, LLC, a California limited liability company and the Chapter 11 debtor

2     and debtor-in-possession herein (the “Debtor”), hereby submits this application (the “Application”)

3     for Court approval of its employment of NAI Capital Commercial, Inc. (the “NAI Capital”) as its

4     real estate broker upon the terms and conditions described below. In support of this Application,

5     the Debtor respectfully represents as follows:

6     A.      Background.

7             1.     The Debtor commenced its bankruptcy case by filing a Voluntary Petition for relief

8     under chapter 11 of 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”) on February 26, 2021 (the

9     “Petition Date”).   Since the Petition Date, the Debtor has managed its financial affairs and

10    bankruptcy estate as a debtor-in-possession pursuant to Sections 1107 and 1108 of the Bankruptcy

11    Code.

12            2.     The Debtor is a limited liability company that was organized in November, 2012 in

13    the State of California. DMC Investment Holdings, LLC (“DMC”) is a member of the Debtor

14    which holds 100 units (or 100%) of Series 1 membership units in the Debtor. Donald Chae and

15    Min S. Chae, who are brothers, are the members and principals of DMC. In addition to the Series 1

16    membership units held by DMC, an EB-5 investor entity called Beach Orangethorpe Hotel III, LLC

17    (“BOH3”) holds 29 units (or 100%) of Series 2 preferred membership units in the Debtor.

18            3.     Since at least 2014, the Debtor has been developing a full-service, seven-story hotel

19    with 178 rooms in the City of Buena Park, County of Orange, State of California (the “Hotel”),

20    which upon completion will include conference rooms, an executive lounge, fitness center,

21    restaurant, bars, and cleaning services.    The Hotel is part of a larger 12.8-acre mixed-use

22    development project (the “Master Development”), which includes a 400,000 square-foot retail

23    center and a 50,000 square-foot seven-story office building which were completed in 2016. The

24    Debtor does not own the real property on which the Hotel is being constructed (which is located at

25    the southeast corner of the Master Development), but is a lessee pursuant to a 99-year ground lease

26    for such real property (the “Ground Lease”) with the Debtor’s affiliate, The Source at Beach, LLC.
27

28
                                                       1
     Case 8:21-bk-10525-ES         Doc 151 Filed 06/02/21 Entered 06/02/21 15:16:22                   Desc
                                    Main Document    Page 3 of 38


1            4.       Construction of the Hotel began in 2016. To finance the construction of the Hotel,

2     on May 24, 2016, the Debtor obtained a $29.5 million construction loan (the “Loan”) from

3     Evertrust Bank (“Evertrust”) as well as financing by three tranches of EB-5 investments totaling

4     $35.5 million, including the EB-5 investment by BOH3 in the sum of $14,500,000, for which

5     BOH3 acquired preferred membership units in the Debtor. The Debtor’s obligations under the

6     Loan are secured by liens against substantially all of the Debtor’s assets, including the Hotel and the

7     Debtor’s leasehold interest in the real property that is the subject of the Ground Lease (the

8     “Leasehold Interest”), pursuant to the parties’ Commercial Security Agreement and the

9     Construction Deed of Trust, Assignment of Rents, Security Agreement and Fixture Filing

10    (Leasehold) recorded in the County of Orange on June 3, 2016 as Document No. 2016000252446

11    (the “Deed of Trust”). The original maturity date for the Loan was December 1, 2017, but was

12    extended to November 1, 2019 pursuant to written extension agreements entered into by the parties.

13           5.      Through October 2019, approximately 85% of the Hotel construction had been

14    completed, including: substantial completion of the core and shell, exterior painting, porte cochère,

15    street lighting, ceiling framing, kitchen framing and glass block installation, food storages, all glass

16    storefronts, electrical wiring and switchgear, guestroom flooring, ceiling fixtures, pool bar canopy

17    structure, deck drains, window washing system, roof membrane, roof ductwork and HVAC

18    vibration installation; nearly complete installation of bathroom fixtures (95%), acoustic ceiling

19    system (80%), HVAC electrical connections (90%), piping for HVAC and plumbing equipment

20    (95%), and rooftop ductwork (99%). In addition, substantial materials have been procured and/or

21    fabricated and are ready for installation pending completion of other items, such as first and second

22    floor flooring, corridor carpeting, millwork (wall and ceiling panels, pool bar), passenger elevators,

23    fire sprinklers, egress and accent lighting, pool equipment, guest room doors, locks and closures,

24    bathroom fixtures, and rooftop HVAC equipment.

25           6.       The approximately 15% of the Hotel construction which remains outstanding

26    consists of mostly “finish work” such as the installation of flooring and carpeting, lighting,
27

28
                                                         2
     Case 8:21-bk-10525-ES        Doc 151 Filed 06/02/21 Entered 06/02/21 15:16:22               Desc
                                   Main Document    Page 4 of 38


1     appliances, trade fixtures, furniture, furnishings and equipment already purchased by the Debtor

2     (collectively, “FF&E”).

3            7.      In late 2019, Evertrust refused to issue the remaining $4 million of the Loan,

4     claiming a cost overrun on the construction of the Hotel. As a result of Evertrust’s refusal to

5     provide the final $4 million of the Loan, the Debtor was forced to cease construction activities.

6     However, the Debtor believes strongly that, had Evertrust funded the final $4 million as expected,

7     construction of the Hotel would have been completed, as the Debtor believes that its contractors

8     would have carried fifty percent of the cost overrun and the Debtor and its affiliates would have

9     covered the remaining fifty percent of the overrun.

10           8.      When Evertrust refused to issue the remaining $4 million of the Loan, the Debtor

11    immediately and actively sought to refinance the Loan. The Debtor began discussions with a new

12    lender named Hall Structured Finance (“Hall”) in the fall of 2019 and was ultimately able to reach

13    an agreement with Hall for refinancing in the total sum of $42 million. During the course of the

14    Debtor’s refinancing discussions with Hall, the Debtor kept Evertrust apprised of all developments,

15    and even provided Evertrust with a copy of the loan commitment letter from Hall in early 2020.

16    The Debtor and Hall were on the verge of closing on the refinancing, with a target closing date of

17    March 20, 2020, when local, county, and State officials issued lockdown orders as a result of the

18    COVID-19 pandemic. At that point, Hall put an indefinite hold on the closing of the refinancing

19    with the Debtor.

20           9.      As a result, the Debtor went back to Evertrust and, between March 2020 and

21    December 2020, engaged in active forbearance negotiations with Evertrust to obtain a further

22    extension of the Loan maturity date so that the Hotel could recover from the effects of the COVID-

23    19 pandemic, and the Debtor could obtain refinancing or additional construction financing and

24    ultimately recommence construction of the Hotel.

25           10.      In the summer of 2020, while the Debtor and Evertrust were still engaged in

26    forbearance negotiations, Evertrust commenced litigation against the guarantors of the Loan,
27    Donald Chae and Min Chae, and recorded a Notice of Default against the Hotel.

28
                                                       3
     Case 8:21-bk-10525-ES          Doc 151 Filed 06/02/21 Entered 06/02/21 15:16:22                 Desc
                                     Main Document    Page 5 of 38


1             11.      Subsequently, in December 2020, Shady Bird purchased Evertrust’s interests in the

2     Loan at a significant discount, for a reported purchase price of approximately $19 million. The

3     Debtor’s discussions and negotiations with Shady Bird to attempt to reach a consensual resolution

4     of the parties’ disputes were ultimately unsuccessful.

5             12.     On February 8, 2021, Shady Bird filed a complaint against the Debtor in the Orange

6     County Superior Court (“Superior Court”) for (i) specific performance and appointment of a

7     receiver, and (ii) waste, thereby commencing the case bearing the number 30-2021-01183489-CU-

8     OR-CJC (the “State Court Action”). Shady Bird also took steps to immediately foreclose on the

9     Hotel and issued a Notice of a Trustee’s Sale for the Hotel to be held on March 1, 2021.

10            13.     Shortly after filing its complaint to initiate the State Court Action, Shady Bird filed

11    an ex parte application for an order appointing a receiver and other related relief. On February 17,

12    2021, the Superior Court entered an order appointing Bellann R. Raile as Receiver to, among other

13    things, take possession of the Hotel and all goods, furniture, fixtures, and equipment attached and/or

14    related to the Hotel.

15            14.     As a result of the foregoing, the Debtor sought chapter 11 bankruptcy protection on

16    the Petition Date (i.e., February 26, 2021) in order to prevent the impending foreclosure of the

17    Hotel, to regain possession of the Hotel and related assets and obtain refinancing or investments to

18    enable the Debtor to complete construction of the Hotel, and to obtain a reasonable opportunity to

19    restructure its financial affairs and repay its debts in an orderly fashion.

20            15.     Shady Bird contends that the outstanding balance of the Loan was $30,948,839.27 as

21    of March 1, 2021. As noted above, the Debtor’s obligations under the Loan are secured by liens

22    against substantially all of the Debtor’s assets, including the Hotel, the Leasehold Interest, and the

23    FF&E.

24            16.     The Debtor also received two tranches of EB-5 loans from Beach Orangethorpe

25    Hotel, LLC and Beach Orangethorpe Hotel II, LLC (together, the “EB-5 Lenders,” or individually,

26    an “EB-5 Lender”). The Debtor’s obligations under the loans from the EB-5 Lenders, in the total
27    principal sum of $21,500,000, are secured by junior liens against the Hotel and the Leasehold

28
                                                          4
     Case 8:21-bk-10525-ES         Doc 151 Filed 06/02/21 Entered 06/02/21 15:16:22                  Desc
                                    Main Document    Page 6 of 38


1     Interest. There are a number of subcontractors that have recorded mechanics’ liens against the

2     Debtor and/or Hotel in the amount of approximately $2,900,000. However, some of these recorded

3     mechanics’ liens appear to have expired or have not been properly perfected, or are otherwise

4     disputed by the Debtor.

5     B.     Decision to Employ a Real Estate Broker and Summary of Key Employment Terms.

6            17.     The Debtor has made the decision that the best interests of its estate are served by its

7     employment of a highly qualified real estate broker to assist the Debtor either to sell the Hotel for

8     the most money possible or to find an investment partner to team up with the Debtor either in

9     connection with a sale process or a reorganization process.

10           18.     The Debtor interviewed and consulted with a number of qualified real estate brokers

11    and decided that NAI Capital is the ideal broker for the Debtor. NAI Capital has approximately 223

12    brokers working in 12 offices throughout Southern California, and NAI Capital has an extremely

13    strong presence in Southern California yet is part of a worldwide network that provides NAI Capital

14    with access to prospective buyers and investors worldwide. The Debtor seeks to employ NAI

15    Capital as its real estate broker in accordance with the listing agreement (the “Listing Agreement”)

16    attached as Exhibit 1 to the annexed Declaration of Chris Jackson (the “Jackson Declaration”).

17           19.     The Debtor seeks to employ NAI Capital as its real estate broker to render, among

18    others, the following types of professional services:

19                   a.      Identifying potential buyers and investors using NAI Capital’s worldwide

20           network;

21                   b.      Assisting the Debtor to expeditiously formulate and implement a strategy

22           for soliciting interest from potential buyers and investors, including by developing and

23           implementing procedures and a timetable for marketing the Hotel for sale or investment;

24                   c.      Introducing the Debtor to potential buyers and investors and coordinating

25           due diligence investigations;

26                   d.      Assisting the Debtor to evaluate proposals from interested parties,
27           formulating negotiation strategies, and assisting in negotiations and closing of a sale or

28
                                                         5
     Case 8:21-bk-10525-ES        Doc 151 Filed 06/02/21 Entered 06/02/21 15:16:22              Desc
                                   Main Document    Page 7 of 38


1            investment; and

2                    e.     Participating in hearings before the Bankruptcy Court with respect to the

3            matters upon which NAI Capital has provided services or advice, including, as relevant,

4            providing testimony.

5            20.     The Debtor expects that NAI Capital will work closely in concert with the

6     Debtor’s bankruptcy counsel with respect to all of the foregoing.

7            21.     The NAI Capital team of brokers that will be representing the Debtor will be

8     comprised of Chris Jackson (the co-CEO of NAI Capital) along with Philip Attalla, Executive

9     Managing Director; Todd Lorber, Executive Vice President; David M. Shabby III, Senior

10    Associate; and Grant Bullen, Associate. Their respective professional resumes are collectively

11    attached as Exhibit 2 to the Jackson Declaration.

12           22.     NAI Capital has not received any retainer for this engagement and has not been

13    paid any money by the Debtor at any time.

14           23.     The Listing Agreement is for a term of approximately six months, ending on

15    November 30, 2021 (see Section 1.3 of the Listing Agreement).

16           24.     This is an exclusive Listing Agreement where NAI Capital will serve as the

17    Debtor’s sole and exclusive agent (see section 2.1 of the Listing Agreement).

18           25.     In the event of a transaction closing, NAI Capital shall be entitled to receive a

19    commission (see section 5 of the Listing Agreement) in accordance with the Schedule of

20    Commissions contained in Exhibit A to the Listing Agreement. NAI Capital shall be entitled to a

21    commission of 1% of the sale price unless the consummated transaction is with any of the

22    “Excluded Persons” contained in Exhibit C to the Listing Agreement in which case NAI Capital

23    shall be entitled to a commission of 0.25% of the sale price. For confidentiality reasons, Exhibit

24    C is not included in the attachment to the Jackson Declaration.

25           26.     Solely in order to save the expense of preparing a fee application, the Debtor is

26    requesting that its employment of NAI Capital be pursuant to 11 U.S.C. § 328 and provide for
27    NAI Capital to be paid its commission in connection with the closing of any transaction without

28
                                                      6
     Case 8:21-bk-10525-ES         Doc 151 Filed 06/02/21 Entered 06/02/21 15:16:22                Desc
                                    Main Document    Page 8 of 38


1     the need for a fee application or further Court order. If the Court concludes otherwise, then of

2     course the Debtor and NAI Capital will comply with the desires of the Court.

3             27.    Notwithstanding the foregoing request, no transaction involving any buyer or

4     investor will proceed to a closing unless approved in advance by the Court.

5             28.    Pursuant to 11 U.S.C. § 328(a), notwithstanding the terms and conditions of the

6     Broker’s employment, “the court may allow compensation different from the compensation

7     provided under such terms and conditions after the conclusion of such employment, if such terms

8     and conditions prove to have been improvident in light of developments not capable of being

9     anticipated at the time of the fixing of such terms and conditions.”

10            29.    Other than the Listing Agreement and the terms of engagement set forth in this

11    Application, there is no agreement between the Debtor and NAI Capital regarding the Debtor’s

12    employment of NAI Capital in connection with the Debtor’s chapter 11 case.

13     III.     NAI CAPITAL IS DISINTERESTED AND DOES NOT HOLD ANY INTEREST

14                     ADVERSE TO THE DEBTOR’S BANKRUPTCY ESTATE

15            22.    NAI Capital is not a creditor, an equity security holder or an insider of the Debtor.

16            23.    NAI Capital is not and was not an investment banker for any outstanding security

17    of the Debtor. NAI Capital has not been within three years before the Petition Date an investment

18    banker for a security of the Debtor, or an attorney for such an investment banker in connection

19    with the offer, sale or issuance of any security of the Debtor.

20            24.    NAI Capital is not now nor was within two years before the Petition Date, a

21    director, officer or employee of the Debtor or of any investment banker for any security of the

22    Debtor.

23            25.    To the best of the Debtor’s knowledge and based upon the Jackson Declaration,

24    NAI Capital does not hold or represent any interest materially adverse to the interest of the

25    Debtor’s estate or of any class of creditors or equity security holders, by reason of any direct or

26    indirect relationship to, connection with, or interest in, the Debtor or an investment banker for any
27    security of the Debtor, or for any other reason.

28
                                                         7
     Case 8:21-bk-10525-ES         Doc 151 Filed 06/02/21 Entered 06/02/21 15:16:22                  Desc
                                    Main Document    Page 9 of 38


1            26.     To the best of the Debtor’s knowledge and based upon the Jackson Declaration,

2     NAI Capital does not hold or represent any interest materially adverse to the Debtor or the

3     Debtor’s estate, and NAI Capital is a “disinterested person” as that term is defined in Section

4     101(14) of the Bankruptcy Code. It is the Debtor’s understanding that NAI Capital is also being

5     retained by Plamex Investment, LLC (“Plamex”), an affiliate of the Debtor and a debtor-in-

6     possession in its own chapter 11 bankruptcy case pending before this Court (bearing the case

7     number 8:21-bk-10958-ES). However, NAI Capital’s proposed employment as the real estate

8     broker for Plamex is subject to a separate listing agreement (which will need to be approved

9     pursuant to a separate employment application filed in Plamex’s case), relates to an entirely

10    different property, and is not tied or linked in any way to the Debtor’s proposed employment of

11    NAI Capital in this case. To the best of the Debtor’s knowledge, other than as set forth herein and

12    in the Jackson Declaration, NAI Capital has no prior connection with the Debtor, any creditors of

13    the Debtor or its estate, or any other party in interest in this case, or their respective attorneys or

14    accountants, the United States Trustee or any person employed by the United States Trustee.

15           27.     On January 31, 2020, NAI Capital, Inc. (“NCI”) (which is not the broker the

16    Debtor is seeking to employ herein) filed a voluntary petition under chapter 11 of the bankruptcy

17    code in the Central District of California, San Fernando Valley Division, as Case Number 1:20-

18    bk-10256-DS. At the time of its bankruptcy filing, NCI was a privately held, full service

19    commercial real estate brokerage firm headquartered in Encino, California. The primary financial

20    problem facing the company was ongoing litigation between the three primary shareholders of

21    NCI. On August 28, 2020, the Court entered an order approving a sale of certain assets that

22    constituted the operating business portion of the bankruptcy estate to a newly formed corporation

23    owned by a group of NCI’s real estate brokers. That newly formed corporation is what

24    constitutes NAI Capital and is the broker the Debtor is seeking to employ herein. That asset sale

25    closed on September 30, 2020. None of the three primary shareholders of NCI referenced above

26    are involved with NAI Capital. The only remaining financial connection between NAI Capital
27    and the NCI bankruptcy estate is that, as part of the consideration for NAI Capital’s purchase of

28
                                                        8
Case 8:21-bk-10525-ES   Doc 151 Filed 06/02/21 Entered 06/02/21 15:16:22   Desc
                         Main Document    Page 10 of 38




                                           /s/ Ron Bender
     Case 8:21-bk-10525-ES        Doc 151 Filed 06/02/21 Entered 06/02/21 15:16:22               Desc
                                   Main Document    Page 11 of 38


1                            DECLARATION OF CHRIS JACKSON

2            I, Chris Jackson, hereby declare as follows:

3            1.      I am the co-Chief Executive Officer of NAI Capital Commercial, Inc. (the “NAI

4     Capital”).

5            2.      I have personal knowledge of the facts stated herein, except where stated upon

6     information and belief, and, as to such statements, I believe them to be true. I make this

7     Declaration in support of the application of The Source Hotel, LLC, a California limited liability

8     company and the Chapter 11 debtor and debtor-in-possession herein (the “Debtor”), for Court

9     approval of its employment of NAI Capital as its real estate broker (the “Application”).    Unless

10    the context indicates otherwise, capitalized terms herein shall have the meanings as defined in the

11    Application.

12           3.      I have reviewed the Application, and I believe that all of the contents of the

13    Application are accurate. I believe that I understand the facts of the Debtor’s bankruptcy case as

14    they have been presented to me, and I believe that NAI Capital is well qualified to serve as the

15    Debtor’s real estate broker. My team and I have already conducted certain due diligence of the

16    Debtor’s partially completed seven-story hotel located in the City of Buena Park, County of

17    Orange, State of California (the “Hotel”).

18           4.      NAI Capital will work with the Debtor to assist the Debtor either to sell the Hotel

19    for the most money possible or to find an investment partner to team up with the Debtor either in

20    connection with a sale process or a reorganization process.

21           5.      NAI Capital has approximately 223 brokers working in 12 offices throughout

22    Southern California, and NAI Capital has an extremely strong presence in Southern California yet

23    is part of a worldwide network that provides NAI Capital with access to prospective buyers and

24    investors worldwide. Subject to the approval of the Court and of the Application, the Debtor and

25    NAI Capital have entered into the listing agreement (the “Listing Agreement”) attached hereto as

26    Exhibit 1.
27

28
                                                      10
     Case 8:21-bk-10525-ES          Doc 151 Filed 06/02/21 Entered 06/02/21 15:16:22           Desc
                                     Main Document    Page 12 of 38


1            6.      As the real estate broker to the Debtor, NAI Capital expects to render, among

2     others, the following types of professional services:

3                    a.      Identifying potential buyers and investors using NAI Capital’s worldwide

4            network;

5                    b.      Assisting the Debtor to expeditiously formulate and implement a strategy

6            for soliciting interest from potential buyers and investors, including by developing and

7            implementing procedures and a timetable for marketing the Hotel for sale or investment;

8                    c.      Introducing the Debtor to potential buyers and investors and coordinating

9            due diligence investigations;

10                   d.      Assisting the Debtor to evaluate proposals from interested parties,

11           formulating negotiation strategies, and assisting in negotiations and closing of a sale or

12           investment; and

13                   e.      Participating in hearings before the Bankruptcy Court with respect to the

14           matters upon which NAI Capital has provided services or advice, including, as relevant,

15           providing testimony.

16           7.      NAI Capital will work in close concert with the Debtor’s bankruptcy counsel with

17    respect to all of the foregoing.

18           8.      The NAI Capital team of brokers that will be representing the Debtor will be

19    comprised of me along with Philip Attalla, Executive Managing Director; Todd Lorber, Executive

20    Vice President; David M. Shabby III, Senior Associate; and Grant Bullen, Associate. All of our

21    respective professional resumes are collectively attached hereto as Exhibit 2.

22           9.      NAI Capital has not received any retainer for this engagement and has not been

23    paid any money by the Debtor at any time.

24           10.     The Listing Agreement is for a term of approximately six months, ending on

25    November 30, 2021 (see Section 1.3 of the Listing Agreement).

26           11.     This is an exclusive Listing Agreement where NAI Capital will serve as the
27    Debtor’s sole and exclusive agent (see section 2.1 of the Listing Agreement).

28
                                                       11
     Case 8:21-bk-10525-ES         Doc 151 Filed 06/02/21 Entered 06/02/21 15:16:22                   Desc
                                    Main Document    Page 13 of 38


1            12.     In the event of a transaction closing, NAI Capital shall be entitled to receive a

2     commission (see section 5 of the Listing Agreement) in accordance with the Schedule of

3     Commissions contained in Exhibit A to the Listing Agreement. NAI Capital shall be entitled to a

4     commission of 1% of the sale price unless the consummated transaction is with any of the

5     “Excluded Persons” contained in Exhibit C to the Listing Agreement in which case NAI Capital

6     shall be entitled to a commission of 0.25% of the sale price. For confidentiality reasons, I have

7     not included Exhibit C herein.

8            13.     Other than the Listing Agreement and the terms of engagement set forth in the

9     Application, there is no agreement between the Debtor and NAI Capital regarding the Debtor’s

10    employment of NAI Capital in connection with this chapter 11 case.

11           14.     NAI Capital is not a creditor, an equity security holder or an insider of the Debtor.

12           15.     NAI Capital is not and was not an investment banker for any outstanding security

13    of the Debtor. NAI Capital has not been within three years before the Petition Date an investment

14    banker for a security of the Debtor, or an attorney for such an investment banker in connection

15    with the offer, sale or issuance of any security of the Debtor.

16           16.     NAI Capital is not now nor was within two years before the Petition Date, a

17    director, officer or employee of the Debtor or of any investment banker for any security of the

18    Debtor.

19           17.     To the best of my knowledge, NAI Capital does not hold or represent any interest

20    materially adverse to the interest of the Debtor’s estate or of any class of creditors or equity

21    security holders, by reason of any direct or indirect relationship to, connection with, or interest in,

22    the Debtor or an investment banker for any security of the Debtor, or for any other reason.

23           18.     To the best of my knowledge, NAI Capital does not hold or represent any interest

24    materially adverse to the Debtor or the Debtor’s estate, and NAI Capital is a “disinterested

25    person” as that term is defined in Section 101(14) of the Bankruptcy Code. Also, to the best of

26    my knowledge, other than as set forth herein, NAI Capital has no prior connection with the
27    Debtor, any creditors of the Debtor or its estate, or any other party in interest in this case, or their

28
                                                        12
     Case 8:21-bk-10525-ES       Doc 151 Filed 06/02/21 Entered 06/02/21 15:16:22              Desc
                                  Main Document    Page 14 of 38


1     respective attorneys or accountants, the United States Trustee or any person employed by the

2     United States Trustee.

3            19.      On January 31, 2020, NAI Capital, Inc. (“NCI”) (which is not the broker the

4     Debtors are seeking to employ herein) filed a voluntary petition under chapter 11 of the

5     bankruptcy code in the Central District of California, San Fernando Valley Division, as Case

6     Number 1:20-bk-10256-DS. At the time of its bankruptcy filing, NCI was a privately held, full

7     service commercial real estate brokerage firm headquartered in Encino, California. The primary

8     financial problem facing the company was ongoing litigation between the three primary

9     shareholders of NCI. On August 28, 2020, the Court entered an order approving a sale of certain

10    assets that constituted the operating business portion of the bankruptcy estate to a newly formed

11    corporation owned by a group of NCI’s real estate brokers led primarily by me. That newly

12    formed corporation is what constitutes NAI Capital and is the broker the Debtors are seeking to

13    employ herein. That asset sale closed on September 30, 2020. None of the three primary

14    shareholders of NCI referenced above are involved with NAI Capital. The only remaining

15    financial connection between NAI Capital and the NCI bankruptcy estate is that, as part of the

16    consideration for NAI Capital’s purchase of NCI’s operating business, NAI Capital owes the NCI

17    bankruptcy estate the remaining balance of a $250,000 promissory note, and NAI Capital is

18    required to pay to the NCI bankruptcy estate for the next approximately 2.5 years 3% of the net

19    commissions earned by NAI Capital after deducting costs of sale and payment of brokers’

20    commissions. The Debtor’s bankruptcy counsel, Levene, Neale, Bender, Yoo & Brill L.L.P.

21    (“LNBYB”), filed NCI’s chapter 11 bankruptcy case and served as NCI’s bankruptcy counsel

22    throughout its chapter 11 bankruptcy case. NCI’s chapter 11 bankruptcy case remains open

23    (although no longer an operating business), and LNBYB continues to serve as bankruptcy counsel

24    to that chapter 11 entity. LNBYB is not serving as counsel to NAI Capital (i.e., the broker the

25    Debtors are seeking to employ herein), and LNBYB has never served as counsel to NAI Capital.

26
27

28
                                                     13
Case 8:21-bk-10525-ES   Doc 151 Filed 06/02/21 Entered 06/02/21 15:16:22   Desc
                         Main Document    Page 15 of 38
     Case 8:21-bk-10525-ES   Doc 151 Filed 06/02/21 Entered 06/02/21 15:16:22   Desc
                              Main Document    Page 16 of 38


1

2
                                 EXHIBIT “1”
3
                             [LISTING AGREEMENT]
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                            15
Case 8:21-bk-10525-ES   Doc 151 Filed 06/02/21 Entered 06/02/21 15:16:22   Desc
                         Main Document    Page 17 of 38
Case 8:21-bk-10525-ES   Doc 151 Filed 06/02/21 Entered 06/02/21 15:16:22   Desc
                         Main Document    Page 18 of 38
Case 8:21-bk-10525-ES   Doc 151 Filed 06/02/21 Entered 06/02/21 15:16:22   Desc
                         Main Document    Page 19 of 38
Case 8:21-bk-10525-ES   Doc 151 Filed 06/02/21 Entered 06/02/21 15:16:22   Desc
                         Main Document    Page 20 of 38
Case 8:21-bk-10525-ES   Doc 151 Filed 06/02/21 Entered 06/02/21 15:16:22   Desc
                         Main Document    Page 21 of 38
Case 8:21-bk-10525-ES   Doc 151 Filed 06/02/21 Entered 06/02/21 15:16:22   Desc
                         Main Document    Page 22 of 38
Case 8:21-bk-10525-ES   Doc 151 Filed 06/02/21 Entered 06/02/21 15:16:22   Desc
                         Main Document    Page 23 of 38
Case 8:21-bk-10525-ES   Doc 151 Filed 06/02/21 Entered 06/02/21 15:16:22   Desc
                         Main Document    Page 24 of 38
Case 8:21-bk-10525-ES   Doc 151 Filed 06/02/21 Entered 06/02/21 15:16:22   Desc
                         Main Document    Page 25 of 38
     Case 8:21-bk-10525-ES   Doc 151 Filed 06/02/21 Entered 06/02/21 15:16:22   Desc
                              Main Document    Page 26 of 38


1

2
                                 EXHIBIT “2”
3
                         [PROFESSIONAL RESUMES]
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                            16
Case 8:21-bk-10525-ES                 Doc 151 Filed 06/02/21 Entered 06/02/21 15:16:22                                        Desc
                                       Main Document    Page 27 of 38




                                                Scope of Responsibilities

                                                  Christopher Jackson currently serves as Co-CEO with NAI Capital in Encino.
                                                  As manager, he oversees more than 40 brokers at the Encino corporate
                                                  branch and is focused on recruiting talented professionals to join the
                                                  team. In 2019 he joined the NAI Capital management team to help with
                                                  the company͛s growth. The selection of Chris as Executive Managing
                                                  Director is clear indication of NAI Capital͛s dedication to its brokers and
                                                  clients.



 Chris Jackson                                    Chris remains committed to his clients and as a broker is active in the sale
                                                  and leasing of industrial properties, and Investment. He is also a founding
 Co-CEO                                           member of NAI Capital͛s Investment Services Group and specializes in
                                                  ŝŶǀĞƐƚŵĞŶƚƉƌŽƉĞƌƚŝĞƐƚŚƌŽƵŐŚŽƵƚƚŚĞhŶŝƚĞĚ^ƚĂƚĞƐ͘
 NAI Capital HQ - Encino

 +1 818 933 2368
 +1 818 802 2627
                                                Background & Experience
 cjackson@naicapital.com

                                                  Chris is highly regarded in the industry for his transactional prowess. He
                                                  began his career in commercial real estate in 1997 when joined CB Richard
                                                  Ellis as an assistant in the Industrial Division. After joining Grubb & Ellis in
                                                  1998, he won Rookie of the Year in 2001. Over the course of his career he
                                                  has won several accolades, including being named one of the Top 30
                                                  Brokers in the San Fernando Valley by the San Fernando Valley Business
                                                  :ŽƵƌŶĂů͘



                                                  Christopher Jackson entered commercial real estate in 1997 when joined
                                                  CB Richard Ellis as an assistant in the Industrial Division. In December of
                                                  1998 Chris joined Grubb & Ellis where he won Rookie of the Year in 2001.
                                                  In 2004 Chris was named by the San Fernando Valley Business Journal as
                                                  one of the Top 30 Brokers in the San Fernando Valley. In 2006 Chris joined
                                                  NAI Capital and in 2007 Chris finished number Five in the company with
                                                  total revenue in excess of $60 million. Since joining NAI Capital he has
                                                  been a Capital Club Top Producer every year.



                                                  In August 2014 Chris Jackson͛s accepted promotion to Executive Managing
                                                  Director to assume the mantle as Branch Manager of our Encino corporate
                                                  HQ office. With his guidance in 2020, Chris led the successful sale of NAI




                      15821 Ventura Boulevard ŶĐŝŶŽ, CA нϭϴϭϴϵϬϱϮϰϬϬ ŚƚƚƉ͗ͬͬǁǁǁ͘ŶĂŝĐĂƉŝƚĂů͘ĐŽŵ
Case 8:21-bk-10525-ES       Doc 151 Filed 06/02/21 Entered 06/02/21 15:16:22                                    Desc
                             Main Document    Page 28 of 38




                                        Capital to its brokers and employees. This was a tremendous achievement
                                        for NAI Capital. The selection of Chris to be the Co-CEO is clear indication
                                        of NAI Capital͛s commitment to its brokers, clients and customers in
                                        Southern California.



                                        Awards and Professional Affiliations:

                                        Named as one of the Top 200 most influential people by San Fernando
                                        Valley Business Journal



                                        Capital Club 2019 Platinum Award

                                        Capital Club 2018 Platinum Award

                                        Capital Club 2017 Platinum Award

                                        Capital Club 2016 Gold Award

                                        Capital Club 2015 Silver Award

                                        Capital Club 2014 Gold Award

                                        Capital Club 2013 Gold Award

                                        Capital Club 2012 Gold Award

                                        Capital Club 2011 Platinum Award

                                        Capital Club 2010 Gold Award

                                        Capital Club 2009 Gold Award

                                        Capital Club 2008 Gold Award

                                        Capital Club 2007 Platinum Award

                                        Grubb & Ellis LA North: Top Producer Award, 2001- 2006

                                        Circle of Excellence: Grubb & Ellis nationwide for 2005

                                        Top 40 Under 40 for Brokers - San Fernando Valley Business Journal, 2004

                                        Top 30 Brokers - San Fernando Valley Business Journal, 2004

                                        Rookie of the Year 2001 ʹGrubb & Ellis Company




            15821 Ventura Boulevard ŶĐŝŶŽ, CA нϭϴϭϴϵϬϱϮϰϬϬ ŚƚƚƉ͗ͬͬǁǁǁ͘ŶĂŝĐĂƉŝƚĂů͘ĐŽŵ
Case 8:21-bk-10525-ES       Doc 151 Filed 06/02/21 Entered 06/02/21 15:16:22                                 Desc
                             Main Document    Page 29 of 38




                                      Professional Affiliations & Designations

                                        Awards and Professional Affiliations:

                                               American Industrial Real Estate Association (AIR)
                                               Capital Club 2019 Gold Award
                                               Capital Club 2018 Platinum Award
                                               Capital Club 2017 Platinum Award
                                               Capital Club 2016 Gold Award
                                               Capital Club 2015 Silver Award
                                               Capital Club 2014 Gold Award
                                               Capital Club 2013 Gold Award
                                               Capital Club 2012 Gold Award
                                               Capital Club 2011 Platinum Award
                                               Capital Club 2010 Gold Award
                                               Capital Club 2009 Gold Award
                                               Capital Club 2008 Gold Award
                                               Capital Club 2007 Platinum Award
                                               Top 200 Most Influential Leaders - San Fernando Valley Business
                                                Journal, 2019
                                               Grubb & Ellis LA North: Top Producer Award, 2001- 2006
                                               Circle of Excellence: Grubb & Ellis nationwide for 2005
                                               Top 40 Under 40 for Brokers - San Fernando Valley Business
                                                Journal, 2004
                                               Top 30 Brokers - San Fernando Valley Business Journal, 2004
                                               Rookie of the Year 2001 ʹGrubb & Ellis Company


                                      Educational Background

                                        Chris Jackson graduated from Woodbury University with a B.S. in Business
                                        Administration and a minor in International Business.



                                      Significant Transactions

                                        Investment Sales and Leasing Transaction Volume

                                               2019 $275 million
                                               2018: $150 million
                                               2017: $85 million
                                               2016: $68 million

                                        




            15821 Ventura Boulevard ŶĐŝŶŽ, CA нϭϴϭϴϵϬϱϮϰϬϬ ŚƚƚƉ͗ͬͬǁǁǁ͘ŶĂŝĐĂƉŝƚĂů͘ĐŽŵ
Case 8:21-bk-10525-ES   Doc 151 Filed 06/02/21 Entered 06/02/21 15:16:22   Desc
                         Main Document    Page 30 of 38
        Case 8:21-bk-10525-ES           Doc 151 Filed 06/02/21 Entered 06/02/21 15:16:22                       Desc
                                         Main Document    Page 31 of 38
Todd Lorber
NAI Capital, Inc.
15821 Ventura Boulevard
Suite 320
Encino, CA 91436

Phone: +1 (818) 933-2376
Email: tlorber@naicapital.com

Title: Executive Vice President


Career Summary
After graduating from the University of California at Berkeley with a degree in Biological Science, Todd Lorber joined
Grubb & Ellis as a Research Associate for the San Fernando Valley. In this capacity, he maintained the industrial
inventory system and authored the 1988 L.A. North Real Estate Forecast for Grubb & Ellis and the Ventura County Market
Profile for the Urban Land Institute.

In June of 1989, Todd began his career in the Industrial Division of the San Fernando Valley Office, where he quickly
found acceptance from industrial users and investors because of his understanding of the technical and financial aspects
of industrial real estate. Since this time, Todd has concentrated his efforts in the San Fernando and Santa Clarita Valley
Industrial marketplaces where his time is spent on the leasing and sales of Industrial/R&D product in both the user and
investor arenas. He also has acquired significant development and product repositioning experience via his own portfolio
and those of his clients.


In January of 2007 Todd relocated to NAI CAPITAL, the Southern California franchise of NAI GLOBAL as a Senior Vice
President, where he has been a member of its Capital Club each year since. He continues to be one of the most
productive brokers in his marketplace, adding value to transactions with his expertise in adapting product to the evolving
logistics models and maximizing asset value for his clients.


Experience
Below is a partial list of clients:



Easton Sports                            AEW Capital Management
Rexford Industrial                       Nestle
St. Judes Medical                        First Industrial Realty Trust
Northrup/Grumman                         Pinkerton
Anheuser Busch                           LA Unified School District
ARKA Properties                          Prudential Realty Company
TA Associates


Education
University of California at Berkeley with a degree in Biological Science. Todd has been an active member of the AIR
Industrial Multiple since he began his career. He is held in high regard by his clients and partners, and by his peers within
the brokerage community.




                                                               Committed to Southern California Connected to the World.
                                                                                       800.468.2618  naicapital.com
   Case 8:21-bk-10525-ES         Doc 151 Filed 06/02/21 Entered 06/02/21 15:16:22            Desc
                                  Main Document    Page 32 of 38




BUSINESS REFERENCES

         Ms. Kathy Schreiber                       Mr. Dean Daily
         Ambassador Foods                          Van Nuys Airport Industrial Center
         16625 Saticoy Street                      7647 Mulholland Drive
         Van Nuys, CA 91406                        Los Angeles, CA 90046
         (818) 571-8090                            (818) 994-6231


         Mr. Danny Finkelstein                     Mr. Dick Decker
         Pacific Suppliers                         Woodmart Window Coverings
         8541 Lankershim Boulevard                 15800 Strathern Street
         Sun Valley, CA 91352                      Van Nuys CA 91406
         (818) 219-0788                            (818) 785-1528


         Mr. Gary Blackwell                        Ms. Carol Woodard Kozimor
         EPI General Contractors                   Graywood Properties
         7655 Haskell Avenue                       440 NW Columbia Street
         Van Nuys, CA 91406                        Bend OR 97701
         (818) 908-0348                            (541) 389-8666


         Mr. Vincent Bohanec                       Mr. Jonathan Bass
         ARKA Properties                           Pro Tour Memorabilia
         9350 Wilshire Blvd. Suite 302             20362 Plummer Street
         Beverly Hills, CA 90212                   Chatsworth, CA 91311
         (310) 274-2259                            (818) 909-5937




                                                 Committed to Southern California Connected to the World.
                                                                         800.468.2618  naicapital.com
    Case 8:21-bk-10525-ES     Doc 151 Filed 06/02/21 Entered 06/02/21 15:16:22                        Desc
                               Main Document    Page 33 of 38




Projects

           Project Leasing:

                               Creative Technologies                 110,000s.f.
                               First Industrial/Port to Port Dist.   121,000s.f.
                               Greywood Properties                   82,000 s.f.
                               Lamsco West                           75,000 s.f.
                               Paiho Mfg                             62,000 s.f.
                               Pro Tour Memorabilia                  25,000s.f.
                               Sara Lee Baking Corp.                 16,000 s.f.
                               AEK                                   18,000 s.f.
                               Norman Wright/Airelink                15,900 s.f.
                               TRE Motorsports                       20,000 s.f.
                               ATK Technologies                      52,000s.f.
                               Alberto Culver Labs                   213,000s.f.



           Recent Project Sales:

                               First Industrial                      173,000 s.f. Investment Santa Clarita
                               Titan Pacific                         110,000 s.f. Leased Investment, Van Nuys
                               Titan Atlantic                        100,000 s.f. Leased Investment,Van Nuys
                               Sherman Family                        411,000 s.f. Leased Investment De Kalb Il
                               Sherman Family                        140,000 s.f. Leased Investment Stafford TX
                               Kavli Portfolio                       398,000 s.f. User Sale, Oxnard
                               Canyon Plastics                       110,000 s.f. User Sale, Santa Clarita
                               Bocci Laboratories                    2 acre land purchase, Santa Clarita
                               Bocci Laboratories                    96,000 s.f. Santa Clarita
                               King Bros                             75,055 s.f. Sant Clarita
                               Arka Properties                       126,000 s.f. Chatsworth
                               Dean Metropolis                       47,000 s.f. Van Nuys




                                                      Committed to Southern California Connected to the World.
                                                                              800.468.2618  naicapital.com
Case 8:21-bk-10525-ES   Doc 151 Filed 06/02/21 Entered 06/02/21 15:16:22   Desc
                         Main Document    Page 34 of 38
         Case 8:21-bk-10525-ES                 Doc 151 Filed 06/02/21 Entered 06/02/21 15:16:22                                 Desc
                                                DAVID
                                                Main      M. SHABY
                                                     Document             III
                                                                 Page 35 of 38
             426 Altair Pl, Venice, CA 90291  davidshaby14@gmail.com  (310)683-8767  CA DRE License #02081248

EDUCATION
NEW YORK UNIVERSITY                                                                                                          NEW YORK, NY
B.S. in Real Estate, Schack Institute of Real Estate, School of Professional Studies                          September 2013 – May 2017
 Relevant Coursework: Real Estate Capital Markets, Risk and Portfolio Management, Real Estate Development Process, Accounting,
     Financial Modeling in Excel and Argus, Commercial Lease Analysis, Real Estate Appraisal and Valuation, Real Estate Market Analysis

Every-day Work Experience in: Microsoft Excel, VTS, Argus-Developer, Argus-Enterprise, Adobe Photoshop, Adobe InDesign

WORK EXPERIENCE
NAI CAPITAL                                                                                                                  TORRANCE, CA
Senior Associate, Industrial Brokerage                                                                                    October 2020 – Present
      Specialize in the acquisition, disposition, and leasing of industrial real estate assets in the Greater Los Angeles area.
        Represented and consulted both Landlords and Tenants on industrial real estate-based decisions; was responsible for preparing
         marketing material, scheduling property tours, overseeing LOI and Lease negotiations, Sale and Purchase Agreements, Broker
         Opinion of Value presentations, and conducting financial analyses.
        Actively canvassed industrial real estate located in the cities of Gardena, Carson, and along with the Alameda Corridor.
SEISMIC RETROFIT SPECIALISTS, LLC                                                                                          CULVER CITY, CA
Co-Founder, Vice President                                                                                              June 2020 – Present
     Co-Founder of Seismic Retrofit Specialists (SRS), a full-service general contracting start-up, licensed by Contractor State License
         Board #549884. SRS specializes in bringing multi-family and commercial buildings into compliance with current earthquake and
         seismic building codes, such as Ordinance 183893, Ordinance 184081, and SB-721. Services include soft-story retrofitting,
         basement expansion, balcony repairs, earthquake bolting, sister foundation, and spalling concrete repair.
        Current responsibilities include managing and overseeing finances, marketing (website in progress), client procurement, and
         business development.
JONES LANG LASALLE (JLL)                                                                                                  LOS ANGELES, CA
Leasing Associate, National Retail Group                                                                     September 2017 – October 2020
      Assisted in the leasing of 9 shopping centers in excess of 5.53M SF, representing the following Clients: DWS–Deutsche Bank,
         Brixton Capital, Nuveen Capital, Rialto Capital, and Gerrity Group. Properties included: Manhattan Village Shopping Center,
         Forum Carlsbad Shopping Center, Marina Marketplace Shopping Center, SouthBay Pavilion, Rogue Valley Mall, Sherwood Mall,
         Everett Mall, Salem Center, and Provo Towne Center.
        Main duties included: Generating new leads, negotiating LOI’s into Lease (new deals and renewals), maintaining Client and
         Tenant relations, financial modeling in Microsoft Excel, preparing property-wide leasing budgets and quarterly investment
         reports, creating marketing material such as flyers, merchandising plans, and custom renderings all using Adobe Photoshop.
        During entire employment, supported the leasing of the Manhattan Village Shopping Center, a $200M redevelopment in
         Manhattan Beach, CA. Working alongside Kristin Grove and Devin Klein, our team closed 75+ deals, earning over $2.64M in
         leasing revenue.
MARCUS & MILLICHAP                                                                                                           NEW YORK, NY
Brokerage Assistant                                                                                               February 2017 – May 2017
     Gained experience in real estate evaluation and appraisal, market analysis, data basing, and client research under elite New York
          City based commercial real estate broker, Nat Rockett.
        Projects included researching and creating sale comps for recent retail and office sales to consolidate neighborhood-specific price
         per square foot and cap rates, as well as client research and database management; using Apto, Salesforce, LexisNexis, CoStar,
         Property Shark, and Reonomy.
EXTRACURRICULAR
NYU ICE HOCKEY                                                                                                               NEW YORK, NY
2x National Champion, Academic All-American, 4-Year Athlete                                             September 2013 – March 2017
     2017 ACHA National Champions, 2015 ACHA National Champions, 2017 & 2015 SECHL Division Champions
     Received President’s Service Award in 2015, 2016, and 2017 for community service work in Greater New York City area.
AVIATION                                                                                                                  LOS ANGELES, CA
Complex, High Performance Endorsed                                                                                         Summer 2012-Present
    Received FAA Private Pilots license in the Summer of 2015.
    Received FAA High Performance and Complex license in the Summer of 2016.
COMMUNITY SERVICE: NYU Hockey: President’s Service Award (2015-2017), State of California Assembly Award for Environmental
Awareness work with Grades of Green as the Youth Co-Chair (2012-2013), Patient Discharge Volunteer at Providence Little Company of
Mary Hospital in Torrance, CA (2012)
Case 8:21-bk-10525-ES      Doc 151 Filed 06/02/21 Entered 06/02/21 15:16:22            Desc
                            Main Document    Page 36 of 38




   BROKER PROFILE

   Professional Profile
   Grant Bullen serves as an Associate with NAI Capital. He specializes in investment
   transactions throughout Southern California. He utilizes his in-depth financial
   knowledge and analytical skills to develop effective investment and disposition
   strategies for his clients.

   Background & Experience
   Grant Bullen possesses a wide range of financial as well as commercial real estate
   experience. He began his career working in corporate finance and management
   consulting where he provided financial and strategic advisory for clients in a variety
   of industries. He leveraged his distinct blend of financial analysis and data
   management skills to help clients stabilize accounting operations, streamline data
   flows, and provide management reporting & analysis.

   Throughout his career he has demonstrated a proven ability to boost company
   performance by identifying inefficiencies, developing solutions, and translating
   those solutions into clear results.




                                                                                              15821 Ventura Boulevard Suite 320 | Encino, California USA 91436 | +1 818 905 2400 | naccapital.com
   Education
   Grant Bullen earned a Bachelor of Science degree in Marketing from the W.P.
   Carey School of Business at Arizona State University. Additionally, he completed
   independent coursework in Finance Theory at MIT, Financial Markets at Yale, and
   Principles of Microeconomic at MIT, and Financial Analysis and Decision Making
   at Tsinghua University.


                       Grant Bullen
                       Associate
                       NAI Capital
                       O: (818) 815-2414
                       M: (435) 760-6094
                       gbullen@naicapital.com
                       Cal DRE Lic. #02060015




                                             1
Case 8:21-bk-10525-ES                Doc 151 Filed 06/02/21 Entered 06/02/21 15:16:22                                       Desc
                                      Main Document    Page 37 of 38

  1                                 PROOF OF SERVICE OF DOCUMENT
  2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
      address is 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067
  3   A true and correct copy of the foregoing document entitled APPLICATION OF DEBTOR AND DEBTOR
      IN POSSESSION TO EMPLOY NAI CAPITAL COMMERCIAL, INC. AS REAL ESTATE BROKER
  4   PURSUANT TO 11 U.S.C. §§ 327 AND 328; DECLARATION OF CHRIS JACKSON IN SUPPORT
      THEREOF will be served or was served (a) on the judge in chambers in the form and manner required
  5   by LBR 5005-2(d); and (b) in the manner stated below:
  6   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
      controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
  7   hyperlink to the document. On June 2, 2021, I checked the CM/ECF docket for this bankruptcy case or
      adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
  8   receive NEF transmission at the email addresses stated below:

  9            Ron Bender rb@lnbyb.com
               Christopher G. Cardinale ccardinale@agclawfirm.com, mgonzalez@agclawfirm.com
 10            Michael G Fletcher mfletcher@frandzel.com, sking@frandzel.com
               Amir Gamliel amir-gamliel-9554@ecf.pacerpro.com,
 11             cmallahi@perkinscoie.com;DocketLA@perkinscoie.com
               Robert P Goe kmurphy@goeforlaw.com, rgoe@goeforlaw.com;goeforecf@gmail.com
 12            Nancy S Goldenberg nancy.goldenberg@usdoj.gov
               Peter F Jazayeri peter@jaz-law.com
 13            Daniel A Lev dlev@sulmeyerlaw.com,
                ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
 14            Grant A Nigolian grant@gnpclaw.com,
                process@gnpclaw.com;grant.nigolian@gmail.com
 15            Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
               Ho-El Park hpark@hparklaw.com
 16            Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com
               United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
 17
 18   2. SERVED BY UNITED STATES MAIL: On June 2, 2021, I served the following persons and/or
      entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
 19   and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
      addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
 20   completed no later than 24 hours after the document is filed.

 21   Nancy S Goldenberg
      United States Trustee (SA)
 22   411 W Fourth St Ste 7160
      Santa Ana, CA 92701-8000
 23
                                                                                       Service List continued on attached page
 24
 25
 26
 27
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
Case 8:21-bk-10525-ES                Doc 151 Filed 06/02/21 Entered 06/02/21 15:16:22                                       Desc
                                      Main Document    Page 38 of 38

  1   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
      EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
  2   on June 2, 2021, I served the following persons and/or entities by personal delivery, overnight mail
      service, or (for those who consented in writing to such service method), by facsimile transmission and/or
  3   email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
      mail to, the judge will be completed no later than 24 hours after the document is filed.
  4
      Served via Overnight Mail
  5   Hon. Erithe A. Smith
      United States Bankruptcy Court
  6   411 West Fourth Street, Suite 5040 / Courtroom 5A
      Santa Ana, CA 92701-4593
  7
  8   I declare under penalty of perjury under the laws of the United States of America that the foregoing is
      true and correct.
  9
       June 2, 2021                     Lourdes Cruz                                     /s/ Lourdes Cruz
 10    Date                             Type Name                                        Signature

 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
